DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed April 5, 2021, wherein claims 1, 6 and 8-9 are amended and claims 2, 5 and 10 are cancelled. Claims 1, 3-4 and 6-9 remain in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Scharf on April 15, 2021.

The application has been amended as follows:
In the claims:
1.  (Currently Amended) A vehicle control device comprising:
a recognition unit that recognizes a surrounding situation of a vehicle; and
a driving control unit that controls steering and acceleration and deceleration of the vehicle based on the surrounding situation recognized by the recognition unit,
wherein, in a case where a traffic participant is recognized as moving in a progress direction of the vehicle by the recognition unit, the driving control unit sets an entry inhibition region where an entry of the vehicle is to be avoided, using the traffic participant as a reference, based on a degree of recognition of the vehicle by the traffic participant,
wherein the driving control unit expands the entry inhibition region of a case where it is estimated that the traffic participant moving in the progress [[same]] direction of [[as]] the and it is estimated that the traffic participant is aware of the vehicle, as compared with a case where it is estimated that the traffic participant is not aware of the vehicle, based on [[the]] one or both of a [[the]] line-of-sight or a [[the]] motion of the traffic participant.

2.  (Canceled)

3.  (Currently Amended) The vehicle control device of claim 1,
wherein the driving control unit estimates the degree of recognition based on the one or both of [[a]] the line-of-sight or [[a]] the motion of the traffic participant recognized by the recognition unit.

4.  (Currently Amended) The vehicle control device of claim 1,
wherein the driving control unit reduces the entry inhibition region of a case where it is estimated that the traffic participant is aware of the vehicle as compared with [[a]] the case where it is estimated that the traffic participant is not aware of the vehicle, based on the one or both of [[a]] the line-of-sight or [[a]] the motion of the traffic participant recognized by the recognition unit.

5.  (Canceled)

6.  (Currently Amended) The vehicle control device of claim 1,
wherein the driving control unit reduces the entry inhibition region after it is estimated that the traffic participant is turning back and then the predetermined time elapses as compared with [[a]] the case where it is estimated that the traffic participant is not aware of the vehicle.

7.  (Currently Amended) The vehicle control device of claim 1,
wherein the driving control unit reduces the entry inhibition region of a case where a motion for the traffic participant to cause the vehicle to overtake is estimated as compared with [[a]] the case where it is estimated that the traffic participant is not aware of the vehicle, based the one or both of [[a]] the line-of-sight or [[a]] the motion of the traffic participant recognized by the recognition unit.

8.  (Currently Amended) A vehicle control device comprising:
a recognition unit that recognizes a surrounding situation of a vehicle; and
a driving control unit that controls steering and acceleration and deceleration of the vehicle based on the surrounding situation recognized by the recognition unit,
wherein, in a case where a traffic participant is recognized as moving in a progress direction of the vehicle by the recognition unit, the driving control unit categorizes a pattern of a behavior of the traffic participant, and sets an entry inhibition region where an entry of the vehicle is to be avoided, using the traffic participant as a reference, based on the categorized pattern of the behavior,
wherein the driving control unit expands the entry inhibition region of a case where it is estimated that the traffic participant moving in the progress [[same]] direction of [[as]] the vehicle is turning back until and it is estimated that the traffic participant is aware of the vehicle, as compared with a case where it is estimated that the traffic participant is not aware of the vehicle, based on [[the]] one or both of a [[the]] line-of-sight or a [[the]] motion of the traffic participant.

9.  (Currently Amended) A vehicle control method that causes a vehicle control device to: recognize a surrounding situation of a vehicle; and
control steering and acceleration and deceleration of the vehicle based on the recognized surrounding situation,
wherein, in a case where a traffic participant is recognized as moving in a progress direction of the vehicle, an entry inhibition region where an entry of the vehicle is to be avoided is set, using the traffic participant as a reference, based on a degree of recognition of the vehicle by the traffic participant, and
expanding the entry inhibition region of a case where it is estimated that the traffic participant moving in the progress [[same]] direction of [[as]] the vehicle is turning back until and it is estimated that the traffic participant is aware of the vehicle, as compared with a case where it is estimated that the traffic participant is not aware of the vehicle, based on [[the]] one or both of a [[the]] line-of-sight or a [[the]] motion of the traffic participant.

10.  (Canceled)


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach expanding an entry inhibition region in a case of a target proceeding ahead of and in a same direction as a vehicle, after a predetermined time elapses, based on an estimation that the target is aware of the vehicle, as compared to when the target is not aware of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONALD J WALLACE/Primary Examiner, Art Unit 3665